ORDER

PER CURIAM:
Defendant-Appellant Marcus A. Jones appeals from a conviction for two counts of assault in the second degree, § 565.060, RSMo 1994, for which Mr. Jones was sentenced to two concurrent terms of twelve years as a prior and persistent offender. Mr. Jones contends the trial court erred in admitting certain photographs into evidence because an adequate foundation was not laid for their admission and because they were irrelevant and unnecessarily inflammatory. Mr. Jones also appeals the denial of his Rule 29.15 motion.
After reviewing the briefs of the parties and the record on appeal, we find that the trial court did not err in admitting the photographs into evidence or in denying Mr. Jones’ Rule 29.15 motion. A published opinion reciting the detailed facts and restating the relevant principles of law would have no precedential value. We therefore affirm by this summary order, but have furnished the parties with a memorandum opinion, for their information only, setting forth the reasoning supporting the order.
Judgment affirmed. Rules 30.25(b) and 84.16(b).